ORDER

PER CURIAM.
Mother, Kathryn Balch, appeals from the judgment modifying the parties’ decree of dissolution transferring primary custody of the parties’ minor son from mother to father, David Apetz. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the judgment is supported by substantial evidence and is not against the weight of the evidence. No error of law appears. A detailed opinion would have no precedential value. We have provided the parties with a memorandum opinion explaining our reasoning. The trial court’s judgment is affirmed pursuant to Rule 84.16(b).